          Case 2:20-cv-02211-DWL Document 19 Filed 07/27/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jane Long,                                        No. CV-20-02211-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Keli J. Okopny, as personal representative
     of Estate of Charles Walis Haeger, Oakland
13   County (Michigan) cause number 2020-
     0000396732-DE, et al.,
14
                    Defendant.
15
16
17            Plaintiff filed a one-page motion for default judgment that merely states that “the
18   amount is not for a sum certain and a hearing is requested to determine damages and
19   costs.” (Doc. 17.) Attached to the motion is a short, bare bones affidavit in support of
20   the motion (Doc. 17-1) and a certificate of service (Doc. 17-2). Also pending is a motion
21   for hearing (Doc. 18), which appears to be identical to the motion for default judgment.
22            Pursuant to the Court’s Preliminary Order, “[e]very motion or stipulation, however
23   mundane, must cite the rule(s) and/or law(s) that permit the Court to grant the requested
24   relief. (Doc. 11 at 3.) See also LRCiv 7.2(b) (the moving party must “set[] forth the
25   points and authorities relied upon in support of the motion”). Moreover, to prevail on a
26   motion, the moving party must apply the law to the facts of the case. A motion for
27   default judgment—far from being a mundane procedural motion (such as a motion to
28   extend a deadline)—is a case-dispositive motion which requires the Court to undertake an
      Case 2:20-cv-02211-DWL Document 19 Filed 07/27/21 Page 2 of 3



 1   in-depth analysis. See, e.g., Rosen v. Fasttrak Foods LLC, 2021 WL 2981590 (D. Ariz.
 2   2021); Trident Inv. Partners Inc. v. Evans, 2021 WL 75826 (D. Ariz. 2021).               The
 3   “decision whether to enter a default judgment is a discretionary one,” Aldabe v. Aldabe,
 4   616 F.2d 1089, 1092 (9th Cir. 1980), and the Court considers various factors when
 5   deciding whether default judgment is appropriate: (1) the possibility of prejudice to the
 6   plaintiff, (2) the merits of the claims, (3) the sufficiency of the complaint, (4) the amount
 7   of money at stake, (5) the possibility of factual disputes, (6) whether the default was due
 8   to excusable neglect, and (7) the policy favoring decisions on the merits.           Eitel v.
 9   McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986).
10          Thus, motions for default judgment—at least the successful ones—are typically
11   fully developed, such that the Court has, from the papers, all that is necessary to grant or
12   deny relief, with or without a hearing. 2 Gensler, Federal Rules of Civil Procedure: Rules
13   and Commentary, Rule 55, at 119 (2018) (“A live evidentiary hearing [on damages] is
14   not always required. Rather, the hearing requirement can be satisfied by the submission
15   of affidavits or other proper documentary evidence if doing so will create a record
16   sufficient for the court to decide the matters before it.”). See also Ullico Cas. Co. v. Abba
17   Shipping Lines, Inc., 891 F.Supp.2d 4, 7 (D.D.C. 2012) (“While the entry of default
18   establishes the Defendant’s liability, the Court is required to make an independent
19   determination of the amount of damages to be awarded, unless the amount of damages is
20   certain. In instances where the amount of damages is not certain, the court may hold a
21   hearing, but is not required to do so as long as there is a basis for determining damages
22   for purposes of the default judgment. In making an independent determination, the court
23   may rely on detailed affidavits or documentary evidence.”) (citations and internal
24   quotation marks omitted); I & U Inc v. Publishers Sols. Int’l, 2013 WL 12155691, *2
25   (C.D. Cal. 2013) (“Plaintiff has fallen far short of what the Ninth Circuit requires in
26   pursuing a motion for default judgment. . . . While Plaintiff seeks to hold its factual
27   support until oral argument, it is entirely likely that, should this motion come before the
28   Court again, it will be decided without a hearing.”).


                                                 -2-
      Case 2:20-cv-02211-DWL Document 19 Filed 07/27/21 Page 3 of 3



 1          “[D]efault judgments are ordinarily disfavored,” as “[c]ases should be decided
 2   upon their merits whenever reasonably possible.” Eitel, 782 F.2d at 1472. A party
 3   seeking default judgment bears the burden of demonstrating to the Court that the
 4   complaint is sufficient on its face and that the Eitel factors weigh in favor of granting
 5   default judgment. Plaintiff also bears the burden of demonstrating entitlement to the
 6   sought amount of damages. Assaf v. Carp, 2018 WL 6051514, *1 (C.D. Cal. 2018) (“On
 7   a motion for default judgment, Plaintiffs carry the burden of proving up their damages”
 8   by providing “detailed affidavits and supporting exhibits.”). Plaintiff has made no effort
 9   to do so here.
10          Accordingly,
11          IT IS ORDERED that Plaintiff’s motion for default judgment (Doc. 17) is denied
12   without prejudice. The motion for hearing (Doc. 18) is denied.
13          IT IS FURTHER ORDERED that Plaintiff file a renewed motion for default
14   judgment within 21 days of the date of this order.
15          Dated this 27th day of July, 2021.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
